 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   FREDDIE HUGHEY,                               CASE NO. 18cv313-WQH-BGS
12                                  Plaintiff,
            v.                                     ORDER
13
     SCOTT KERNAN, Secretary for
14   CDCR,
15                               Defendant.
16
17 HAYES, Judge:
18         The matter before the Court is the review of the Report and Recommendation
19 issued by United States Magistrate Judge Bernard G. Skomal (ECF No. 14)
20 recommending that the Defendant’s Motion to Dismiss (ECF No. 7) be granted.
21         The duties of the district court in connection with a report and recommendation
22 of a magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28
23 U.S.C. § 636(b). The district judge must “make a de novo determination of those
24 portions of the report . . . to which objection is made,” and “may accept, reject, or
25 modify, in whole or in part, the findings or recommendations made by the magistrate.”
26 28 U.S.C. § 636(b). The district court need not review de novo those portions of a
27 Report and Recommendation to which neither party objects. See Wang v. Masaitis, 416
28 F.3d 992, 1000 n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

                                                 -1-                         18cv313-WQH-BGS
 1 (9th Cir. 2003) (en banc) (“Neither the Constitution nor the [Federal Magistrates Act]
 2 requires a district judge to review, de novo, findings and recommendations that the
 3 parties themselves accept as correct.”).
 4         No party has filed an objection to the Report and Recommendation. The Court
 5 has reviewed the Report and Recommendation, the record, and the submissions of the
 6 parties.
 7         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 14)
 8 is adopted in its entirety. IT IS FURTHER ORDERED that Defendant’s Motion to
 9 Dismiss (ECF No. 7) and Motion for Judicial Notice (ECF No. 9) are granted. This
10 case is dismissed. The Clerk is ordered to enter judgment in favor of Defendant and
11 against Plaintiff and to close the case.
12
     DATED: March 5, 2019
13
14                                            WILLIAM Q. HAYES
                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                            18cv313-WQH-BGS
